EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) dated as of February 27,
2007 is entered into by and among ALTUS PHARMACEUTICALS INC., a Delaware
corporation (the “Company”), and GENENTECH, INC., a Delaware corporation (the
“Purchaser”).

Recitals

WHEREAS, the Company and the Purchaser have entered into a Common Stock Purchase
Agreement of even date herewith (the “Purchase Agreement”); and

WHEREAS, the Company and the Purchaser desire to provide for certain
arrangements with respect to the registration of shares of capital stock of the
Company under the Securities Act (as defined below);

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
respective meanings:

“Affiliate” means any person or entity which, directly or indirectly, controls,
is controlled by or is under common control with the Purchaser.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

“Common Stock” means the common stock, $0.01 par value per share, of the
Company.

“Company” has the meaning ascribed to it in the introductory paragraph hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect.

“Indemnified Party” means a party entitled to indemnification pursuant to
Section 2.4.

“Indemnifying Party” means a party obligated to provide indemnification pursuant
to Section 2.4.

US1DOCS 5966725v6

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by an amendment or prospectus supplement, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning ascribed to it in the recitals hereto.

“Purchaser” has the meaning ascribed to it in the introductory paragraph hereto.

“Registrable Shares” means the shares of Common Stock issued to the Purchaser
pursuant to the Purchase Agreement; provided, however, that shares of Common
Stock which are Registrable Shares shall cease to be Registrable Shares (i) upon
the sale of such shares, (ii) upon the transfer of such shares in any manner to
a person or entity which is not entitled, pursuant to Section 3.1, to the rights
provided by this Agreement, (iii) at such time as they become eligible for sale
pursuant to Rule 144(k) under the Securities Act or (iv) at such time as they
cease to be outstanding.

“Registration Expenses” means all expenses incurred by the Company in complying
with the provisions of Section 2, including, without limitation, all
registration and filing fees, exchange listing fees, printing expenses and state
Blue Sky fees and expenses, but excluding underwriting discounts, selling
commissions and the fees and expenses of counsel to the Purchaser.

“Registration Statement” means a registration statement on Form S-3 (or any
successor form) filed by the Company with the Commission for a public offering
and sale of securities of the Company.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission issued under
such Act, as they each may, from time to time, be in effect.

2. Registration Rights.

2.1 Required Registration.

(a) At any time after the later of (i) April 30, 2007 and (ii) the date on which
the Company becomes eligible to file a Registration Statement on Form S-3 (or
any successor form relating to secondary offerings), the Purchaser may request,
in writing, that the Company effect the registration on Form S-3 (or such
successor form) of the Registrable Shares then owned by the Purchaser. Upon
receipt of any such request for registration, the Company shall use its
commercially reasonable efforts to effect the registration on Form S-3 (or any
successor form) of all Registrable Shares which the Company has been requested
by the Purchaser to so register.

(b) The Company shall not be required (i) to effect more than three
registrations pursuant to Section 2.1(a) or (ii) to effect a registration
pursuant to Section 2.1(a) involving the distribution of Registrable Shares by
means of an underwriting. For purposes of this Section 2.1(b), a Registration
Statement shall not be counted until such time as such Registration Statement
has been declared effective by the Commission (unless the Purchaser withdraws
its request for such registration (other than as a result of information
concerning the business or financial condition of the Company which is made
known to the Purchaser after the date on which such registration was requested)
and elects not to pay the Registration Expenses therefor pursuant to
Section 2.4).

(c) If at the time of any request to register Registrable Shares by the
Purchaser pursuant to this Section 2.1, the Company is engaged or has plans to
engage in a public offering of securities solely by, and solely on behalf of,
the Company or the Company is engaged in any other activity which, in the good
faith determination of the Company’s Board of Directors, would be adversely
affected by the requested registration, then the Company may at its option
direct that such request be delayed for a period not to exceed 60 consecutive
days from the date of such request or an aggregate of 120 days in any one-year
period.

(d) The Company shall be entitled to include shares of Common Stock held by
others in any registration pursuant to this Section 2.1.

2.2 Registration Procedures.

(a) If and whenever the Company is required by the provisions of this Agreement
to use its commercially reasonable efforts to effect the registration of any
Registrable Shares under the Securities Act, the Company shall: (i) promptly
file with the Commission a Registration Statement with respect to such
Registrable Shares and use its commercially reasonable efforts to cause that
Registration Statement to become effective as soon as practicable; (ii) use its
commercially reasonable efforts to keep the Registration Statement effective for
90 days from the effective date or such lesser period until all such Registrable
Shares are sold; (iii) promptly furnish to the Purchaser a copy of the
Prospectus, including any preliminary Prospectus, in conformity with the
requirements of the Securities Act, and such other documents as the Purchaser
may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Shares; and (iv) use its commercially reasonable
efforts to register or qualify the Registrable Shares covered by the
Registration Statement under the securities or Blue Sky laws of such states of
the United States as the Purchaser shall reasonably request; provided, however,
that the Company shall not be required in connection with this paragraph (iv) to
qualify as a foreign corporation or to execute a general consent to service of
process in any jurisdiction or to amend its Certificate of Incorporation or
By-laws in a manner that the Board of Directors of the Company determines is
inadvisable.

(b) If the Company has delivered a Prospectus to the Purchaser and, after having
done so, the Prospectus is amended to comply with the requirements of the
Securities Act, the Company shall promptly notify the Purchaser and, if
requested, the Purchaser shall immediately cease making offers of Registrable
Shares and return all Prospectuses to the Company. The Company shall promptly
provide the Purchaser with revised Prospectuses and, following receipt of the
revised Prospectuses, the Purchaser shall be free to resume making offers of the
Registrable Shares.

(c) In the event that, in the judgment of the Company, it is advisable to
suspend use of a Prospectus included in a Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify the Purchaser to such effect, and, upon
receipt of such notice, the Purchaser shall immediately discontinue any sales of
Registrable Shares pursuant to such Registration Statement until the Purchaser
has received a copy of a supplemented or amended Prospectus or until the
Purchase is advised in writing by the Company that the then current Prospectus
may be used and has received a copy of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus.
Notwithstanding anything to the contrary herein, the Company shall not exercise
its rights under this Section 2.2(c) to suspend sales of Registrable Shares for
a period in excess of 60 days consecutively or 120 days in any 365-day period.

2.3 Allocation of Expenses. The Company will pay all Registration Expenses for
all registrations under this Agreement; provided, however, that if a
registration under Section 2.1 is withdrawn at the request of the Purchaser
(other than as a result of information concerning the business or financial
condition of the Company which is made known to the Purchaser after the date on
which such registration was requested) and if the Purchaser elects not to have
such registration counted as a registration requested under Section 2.1, the
Purchaser shall pay the Registration Expenses.

2.4 Indemnification and Contribution.

(a) In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Purchaser, each underwriter of Registrable Shares, and each other
person, if any, who controls the Purchaser or such underwriter within the
meaning of the Securities Act or the Exchange Act against any losses, claims,
damages or liabilities, joint or several, to which the Purchaser, such
underwriter or such controlling person may become subject under the Securities
Act, the Exchange Act, state securities or Blue Sky laws or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, or
(ii) the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Company will reimburse the Purchaser for any reasonable legal or other
expenses reasonably incurred by the Purchaser in investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in such Registration Statement, preliminary prospectus or
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by or on
behalf of the Purchaser, such underwriter or such controlling person
specifically for use in the preparation thereof or any statement or omission in
any prospectus that is corrected in any subsequent prospectus that was delivered
to the Purchaser prior to the pertinent sale or sales by the Purchaser.

(b) In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, the Purchaser will indemnify and hold
harmless the Company, each of its directors and officers and each underwriter
(if any) and each person (if any) who controls the Company or any such
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such directors and officers, underwriter or controlling person may
become subject under the Securities Act, Exchange Act, state securities or Blue
Sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Shares were registered under
the Securities Act, any preliminary prospectus or final prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, if the statement or omission was made in reliance upon and in
conformity with information relating to the Purchaser furnished in writing to
the Company by or on behalf of the Purchaser specifically for use in connection
with the preparation of such Registration Statement, prospectus, amendment or
supplement; and the Purchaser will reimburse the Company for any reasonable
legal or other expenses reasonably incurred by the Company in investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the obligations of the Purchaser hereunder shall be limited to an amount
equal to the net proceeds to the Purchaser of Registrable Shares sold in
connection with such registration.

(c) Each Indemnified Party shall give notice to the Indemnifying Party promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom; provided, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be unreasonably withheld, conditioned or delayed); and, provided, further,
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 2.4 except to the extent that the Indemnifying Party is adversely
affected by such failure. The Indemnified Party may participate in such defense
at such party’s expense; provided, however, that the Indemnifying Party shall
pay such expense if the Indemnified Party reasonably concludes that
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceeding; provided, further that in no event shall the
Indemnifying Party be required to pay the expenses of more than one law firm as
counsel for the Indemnified Party. The Indemnifying Party also shall be
responsible for the expenses of such defense if the Indemnifying Party does not
elect to assume such defense. No Indemnifying Party, in the defense of any such
claim or litigation shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation, and no Indemnified Party shall consent to entry of any
judgment or settle such claim or litigation without the prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 2.4 is due in accordance
with its terms but for any reason is held to be unavailable to an Indemnified
Party in respect to any losses, claims, damages and liabilities referred to
herein, then the Indemnifying Party shall, in lieu of indemnifying such
Indemnified Party, contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities to which such
party may be subject in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Purchaser on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Purchaser shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact related to information supplied by the Company
or the Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Purchaser agree that it would not be just and equitable if
contribution pursuant to this Section 2.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 2.4(d), in no case shall the Purchaser be liable or responsible
for any amount in excess of the net proceeds received by the Purchaser from the
offering of Registrable Shares; provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 2.4(d), notify such
party or parties from whom contribution may be sought, but the omission to
notify such party or parties from whom contribution may be sought shall not
relieve such party from any other obligation it or they may have thereunder or
otherwise under this Section 2.4(d). No party shall be liable for contribution
with respect to any action, suit, proceeding or claim settled without its prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

(e) The rights and obligations of the Company and the Purchaser under this
Section 2.4 shall survive the termination of this Agreement.

2.5 Information by Holder. The Company shall not be required to include any
Registrable Shares in any Registration statement unless the Purchaser furnishes
the Company in writing such information regarding the Purchaser and the
distribution proposed by the Purchaser as the Company may reasonably request in
writing in connection with a Registration Statement or as shall be required in
connection with any such registration, qualification or compliance. The
Purchaser agrees to report promptly (and in any event within 10 days) all sales
or other transfers of Registrable Shares.

2.6 “Lock-Up” Agreement; Confidentiality of Notices. The Purchaser agrees not to
offer for sale, sell, contract to sell or otherwise dispose of any shares of
Common Stock or any securities that represent the right to receive shares of
Common Stock during the 20 days prior to and the 90 days beginning on the
effective date of any underwritten offering of the Company’s equity securities
solely by, and solely on behalf of, the Company unless the Company and the
underwriters managing the offering otherwise agree. The Company and the
Purchaser agree that the provisions of this Section 2.6 shall be enforceable by
such underwriter(s) against the Purchaser, it being understood that such
underwriter(s) are intended third party beneficiaries hereof and, if so
requested by such underwriter(s), the Purchaser agrees to execute and deliver to
such underwriter(s) such agreements and instruments, in form and substance
reasonably satisfactory to such underwriter(s) and the Purchaser, further
evidencing the Purchaser’s agreement not to sell such securities during such
period. The Company may impose stop-transfer instructions with respect to the
Registrable Shares or other securities subject to the foregoing restriction
until the end of such restricted period. Any written notice from the Company
regarding the Company’s plans to file a Registration Statement and other
information related thereto shall be treated by the Purchaser as confidential
and the Purchaser shall not disclose such information to any person.

2.7 Termination. This Agreement shall terminate upon the earlier of (a) two
years after the date hereof and (b) the date on which the Purchaser does not
hold any Registrable Shares.

3. General.

3.1 Transfer of Rights. This Agreement, and the rights and obligations of the
Purchaser hereunder, may be assigned by the Purchaser only to an Affiliate to
which all of the Registrable Shares are transferred pursuant to the terms of
this Agreement, and, in such case, such transferee shall be deemed the
“Purchaser” for purposes of this Agreement; provided, however, that such
assignment of rights shall be contingent upon the transferee providing a written
instrument to the Company notifying the Company of such transfer and assignment
and agreeing in writing to be bound by the terms of this Agreement.

3.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

3.3 Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the parties
hereto shall be entitled to specific performance of the agreements and
obligations of the parties hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

3.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to conflict
of laws principles, and the parties hereby consent to the jurisdiction of the
courts of the State of Delaware.

3.5 Notices. All notices, requests, consents and other communications under this
Agreement shall be in writing and shall be deemed delivered (i) three business
days after being sent by registered or certified mail, return receipt requested,
postage prepaid or (ii) one business day after being sent via a reputable
nationwide overnight courier service guaranteeing next business day delivery, in
each case to the intended recipient as set forth below:

If to the Company, at 125 Sidney Street, Cambridge, Massachusetts 02139,
Attention: General Counsel, or at such other address as may have been furnished
in writing by the Company to the Purchaser, with a copy to WilmerHale, 60 State
Street, Boston, Massachusetts 02109, Attention: Peter N. Handrinos, Esq.; or

If to the Purchaser, at 1 DNA Way, South San Francisco, California 94080,
Attention: Corporate Secretary, or at such other address as may have been
furnished in writing by the Purchaser to the Company.

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section 3.5.

3.6 Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter.

3.7 Amendments and Waivers. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the Purchaser.

3.8 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

3.9 Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this Agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.

ALTUS PHARMACEUTICALS INC.

By: /s/ Jonathan I. Lieber
Name: Jonathan I. Lieber
Title: Vice President, Chief Financial Officer
and Treasurer


GENENTECH, INC.

By: /s/ David A. Ebersman
Name: David A. Ebersman
Title: Executive Vice President and Chief
Financial Officer


2